Citation Nr: 0121384	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  00-09 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear hearing 
loss, and if so, whether service connection is warranted.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from November 1951 to November 
1954.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for left 
ear hearing loss.  The veteran testified at a Travel Board 
hearing held at the RO in June 2001.  


FINDINGS OF FACT

1.  In April 1991, the Board denied service connection for 
left ear hearing loss.  The additional evidence submitted 
since that Board decision includes some evidence which is not 
cumulative or redundant of previously considered evidence, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

2.  Based on all the evidence, the veteran's current left ear 
hearing loss began during his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for left ear hearing loss.  38 
U.S.C.A. §§ 5108, 7104 (West 1991); 3.156 (2000).  

2.  Left ear hearing loss was incurred in active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.385 
(2000).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty with the Coast Guard from 
November 1951 to November 1954.  The available service 
personnel records indicate that his most significant duty 
assignment was listed as serving at the Duluth Lifeboat 
Station.  The service medical records reflect that the 
veteran underwent an enlistment examination in September 
1951.  There were notations, at that time, that his ears and 
eardrums were normal.  The audiological evaluation showed 
that the veteran had whispered voice recognition and spoken 
voice recognition in both ears at 15 feet (normal).  A July 
1953 treatment entry notes that he reported that he had been 
unable to hear from the right ear since being on a rifle 
range from July 6 to July 10, 1953.  An October 1954 report 
from A. Olson, M.D., indicates that the veteran was seen in 
October 1954 and reported that while on a rifle range a year 
and a half earlier, he had suffered tinnitus in the right ear 
with loss of hearing.  The veteran reported that there had 
been no improvement in his hearing in the right ear since 
such incident.  Dr. Olson reported that both of the veteran's 
eardrums were normal in appearance and that the Rinne test 
was positive in both ears.  It was also noted that the 
veteran had spoken voice recognition at 20 feet in both ears.  
Dr. Olson indicated that an audiogram revealed a 1.9 percent 
hearing loss in the right ear and a .3 percent hearing loss 
in the left ear.  A copy of an audiogram was attached to the 
report and notes decibel thresholds in the left ear [scores 
here reported in both ASA and ISO units] were 5 (20), 10 
(20), 0 (10), and 0 (5) at the frequencies of 500, 1000, 
2000, and 4000 hertz.  The October 1954 separation 
examination report referred to Dr. Olson's letter and noted 
that the veteran had 1.9 hearing loss in the right ear and .3 
hearing loss in the left ear.  There was also a notation that 
the eardrums were normal.  

The veteran underwent a VA audiological examination in 
February 1955.  As to the left ear, decibel thresholds 
[scores here reported in both ASA and ISO units] were 15 
(30), 10 (20), and 5 (15) for the tested frequencies of 500, 
1000, and 2000 hertz.  Speech recognition ability was 98 
percent in the left ear.  Testing showed right ear hearing 
loss.  The diagnosis was nerve deafness, right.  A March 1955 
general medical examination report also referred to nerve 
deafness of the right ear.  

In March 1955, service connection was granted for right ear 
hearing loss.  

VA treatment records dated from May 1988 to July 1988 
indicate that the veteran was treated for disorders including 
left ear hearing loss.  A July 1988 audiological evaluation 
showed pure tone thresholds in the veteran's left ear of 0 
decibels at 500 Hz, 15 decibels at 1000 Hz, 40 decibels at 
2000 Hz, 50 decibels at 3000 Hz, and 55 decibels at 4000 Hz.  
It was noted, as to the left ear, that the veteran had 
hearing within normal limits from 250 to 1000 Hz and mild to 
moderately severe sensorineural hearing loss from 1500 Hz to 
8000 Hz.  

In a December 1988 statement on appeal, the veteran reported 
that he was on a firing range in 1953 and that a 45 caliber 
automatic weapon went off near the side of his head when he 
was not expecting it.  The veteran reported that it caused a 
great deal of pain in his right ear as well as some pain in 
his left ear.  

The veteran underwent a VA ears, nose and throat examination 
in March 1989.  The assessment was sensorineural hearing loss 
in both ears.  A March 1989 audiological examination report 
indicated that the veteran had pure tone thresholds in the 
left ear of 5 decibels at 500 Hz, 20 decibels at 1000 Hz, 40 
decibels at 2000 Hz, 50 decibels at 3000 Hz, and 50 decibels 
at 4000 Hz.  Left ear speech recognition ability was 86 
percent.  The diagnoses included mild to severe sensorineural 
hearing loss in the left ear from 1500 Hz to 8000 Hz.  

At a November 1989 RO hearing on the issue of an increased 
rating for service-connected right ear hearing loss, the 
veteran claimed service connection for left ear hearing loss.  
He testified that he was a musician which he described as a 
dance band type of player and leader.  He also indicated that 
he normally used hearing aids in both ears.  The veteran 
reported that during service aboard ship someone discharged a 
45 caliber weapon behind his back and that he suffered 
intense pain.  He also reported that he had ringing in his 
ears at that time.  The veteran stated that he could not 
recall if the incident was solely related to his right ear, 
or if there was left ear involvement.  He indicated, however, 
that since he presently had bilateral hearing loss, there was 
probably some left ear involvement.  

In November 1989, the RO denied service connection for left 
ear hearing loss.  

A November 1989 statement from C. S. Nystrom, M.D., reports 
that the veteran had high frequency hearing loss in both 
ears.  

The veteran underwent a VA audiological examination in May 
1990.  The pure tone thresholds in the veteran's left ear 
were 5 decibels at 500 Hz, 15 decibels at 1000, 35 decibels 
at 3000 Hz, and 60 decibels at 4000 Hz.  Left ear speech 
recognition ability was 94 percent.  The examiner indicated, 
as to the veteran's left ear, that hearing was normal from 
250 to 1000 Hz and that there was a mild to severe 
sensorineural hearing loss at 1500 to 8000 Hz.  A May 1990 
ears, nose and throat examination report indicates that the 
veteran had a narrowed left ear canal and that the hearing 
test showed bilateral sensorineural hearing loss with 
excellent discrimination.  

A May 1990 rating decision continued the denial of service 
connection for left ear hearing loss.  It was indicated, at 
that time, that the veteran's hearing was noted to be normal 
on the left shortly after his discharge from service.  
Service connection was granted for tinnitus.  

At a July 1990 RO hearing, the veteran testified that he 
suffered terrific pain and tinnitus after the weapon incident 
in service.  He also stated that he could not hear the 
ticking of certain watches in either of his ears after the 
incident.  The veteran indicated that his right ear may have 
been worse at that time.  He reported that presently he could 
not hear whispers in his left ear and that he missed out on a 
lot of sounds in the upper register such as from a stereo.  
The veteran also reported that a balloon was popped near his 
ears in June 1988, but that he could not recall whether it 
was close to his right or left ear.  He testified that he was 
a musician, specifically a drummer, and that he had been 
full-time musician since 1974.  

In April 1991, the Board denied service connection for left 
ear hearing loss.  It was stated that there was no objective 
evidence of decreased hearing acuity in the left ear during 
service or within one year thereafter which met the 
regulatory requirements for establishing service connection 
for hearing loss.  It was also noted that hearing loss in the 
left ear was first shown decades after service.  Evidence 
received subsequent to the Board's decision is summarized 
below.  

VA treatment records dated from October 1995 to November 1995 
refer to treatment for disorders including right and left ear 
hearing loss.  An October 1995 audiological evaluation noted 
pure tone thresholds in the veteran's left ear of 5 decibels 
at 500 Hz, 20 decibels at 1000 Hz, 445 decibels at 2000 Hz, 
75 decibels at 3000 Hz, and 75 decibels at 4000 Hz.  The 
examiner indicated, as to the veteran's left ear, that there 
was mild to profound sensorineural hearing loss from 1500 Hz 
and above.  

A June 1999 VA audiological examination again noted bilateral 
sensorineural hearing loss.  The veteran gave a history of 
the problem starting in service when a pistol was fired 
behind his head.  

In August and September 1999, the veteran again requested 
service connection for left ear hearing loss.  He said that 
hearing loss in both ears started when a gun was fired behind 
his head in service.

An August 1999 statement from the veteran's sister, which was 
received in September 1999, relates that she remembered her 
parents telling her that a gun was discharged near the 
veteran's head during service and that he was in pain.  The 
veteran's sister also reported that when the veteran came 
home from service he had suffered a loss of hearing in both 
ears and that he could not hear when he was whispered to.  

In his March 2000 notice of disagreement, the veteran 
reported that the weapon incident in service caused immediate 
and severe pain in both of his ears.  He also stated that he 
had suffered pain on both sides of his head at that time and 
that both ears were inflamed.  

The veteran underwent another VA audiological examination in 
March 2001.  This again noted bilateral sensorineural hearing 
loss.  The veteran gave a history of a blast noise exposure 
incident in service.  

At a June 2001 hearing before a member of the Board, the 
veteran testified that he had no hearing loss before his 
period of service.  He reported that shortly after the weapon 
firing incident in service, he noticed a problem with hearing 
people whispering and that he could not hear his watch tick.  
He essentially contended that hearing loss in both his ears 
started with the service incident.  He remarked that he had 
been careful to avoid extremely loud noises in his occupation 
as a musician.  The veteran's daughter testified that the 
veteran had suffered problems with his hearing all of her 
life.  

II.  Analysis

As to the issue on appeal, the Board finds there has been 
satisfactory compliance with the notice and duty to assist 
obligations of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after service when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  

Prior Board decisions are final, and may be reopened only 
upon the receipt of additional evidence that is both new and 
material.  38 U.S.C.A. §§ 5108, 7104.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  If a 
claim is reopened with new and material evidence, the claim 
will be reviewed based on all the evidence of record.  Manio 
v. Derwinski, 1 Vet.App. 140 (1991).

The April 1991 Board decision is considered final.  The 
evidence considered at the time of the April 1991 Board 
decision included the veteran's service medical records.  An 
October 1954 report from Dr. Olson, near the end of the 
veteran's service, noted that an audiogram revealed a .3 
percent hearing loss in the veteran's left ear.  However, an 
audiogram in October 1954 and an audiogram shortly after 
service at a February 1955 VA audiological examination did 
not show a hearing loss disability of the left ear under the 
standards of 38 C.F.R. § 3.385.  A left ear hearing loss 
disability under 38 C.F.R. § 3.385 was first shown in the 
1980s, years after service, and the Board concluded such 
condition was not related to service.

The evidence submitted since the April 1991 Board decision 
includes medical records showing ongoing left ear hearing 
loss, and such is essentially cumulative and not new 
evidence.  However, the veteran has provided more detailed 
statements and testimony at a Board hearing as to the history 
of his left ear hearing loss, he has submitted a statement 
from his sister, and his daughter offered supporting 
testimony at the Board hearing.  On review of the 
statements/testimony, the Board finds there is some 
information which is neither cumulative nor redundant, and 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim.  The Board thus 
finds that new and material evidence has been submitted to 
reopen the claim, requiring review of the claim on a de novo 
basis.  

On review of all the evidence of record, it is noted that the 
service medical records from the veteran's 1951-1954 active 
duty show acoustic trauma from a gun firing, and it was 
primarily noted that this resulted in right ear hearing loss 
(which has since been service connected).  In 1954 Dr. Olson 
also noted minimal hearing loss of the left ear, and this was 
noted on the service separation examination.  While a left 
ear hearing loss disability under the standards of 38 C.F.R. 
§ 3.385 may not have been present in service, or at the VA 
examination within the year after service, such is not 
required for service connection.  Service connection is still 
possible if the veteran currently has a left ear hearing loss 
disability under the standards of 38 C.F.R. § 3.385 (which he 
does) and if such disability may be related to service.  The 
finding of at least some left ear hearing loss at the end of 
the veteran's service is evidence supporting his claim.  The 
fact that he has sensorineural hearing loss in both ears with 
a history of service noise exposure (only the right ear 
hearing loss has been service connected) suggests a common 
etiology of hearing loss in both ears.  The veteran's 
statements and testimony, the statement of his sister, and 
the testimony of his daughter offer some support for the 
assertion that some left ear hearing loss has persisted since 
service, even if it did not arise to the disability standards 
of 38 C.F.R. § 3.385 until some years after service.

With due consideration of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that the veteran's 
left ear hearing loss began during his active service.  It is 
concluded that left ear hearing loss was incurred in service.  
Based on a reopened claim, service connection for left ear 
hearing loss is granted.



ORDER

The claim for service connection for left ear hearing loss is 
reopened, and service connection for left ear hearing loss is 
granted.  





		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

